DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 12/07/2021. Examiner notes amendments made to claims 1, 11, and 16. Claims 1-20 are now pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 12/07/2021, with respect to claims 1-20 have been fully considered and are deemed persuasive. As such the 35 U.S.C. 103 rejection of claim 1 of Ke (US 20170139839 A1) in view of Bennett (US 20080091871 A1), Chin (US 20190348129 A1), and Aster (US 11024390 B1); the 35 U.S.C. 103 rejection of claims 11 and 16 of Ke (US 20170139839 A1) in view of Bennett (US 20080091871 A1), Chin (US 20190348129 A1), Aster (US 11024390 B1), and Lordello (US 20110093680 A1) have been withdrawn.

Allowable Subject Matter
Claim 1-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 16 recite “…wherein, based on the determining of the workload type, the configuring comprises changing the target storage block from a full-block mode to a sub-block mode or from a sub-block mode to a full-block mode…”
Closest prior art Ke teaches a data storage device wherein the controller may receive a plurality of write commands and assign a sequence number to the write commands for purposes of writing to different data sectors in flash memory. Bennett teaches a memory block management system in which the blocks may be grouped into superblocks. Chin teaches a memory system in which blocks may be operated as sub-blocks. Aster teaches a storage memory system where sub-blocks may be grouped together and allocated accordingly. Lordello teaches a memory system where blocks may be mapped as monolithic or fragmented. None of which teach wherein, based on the determining of the workload type, the configuring comprises changing the target storage block from a full-block mode to a sub-block mode or from a sub-block mode to a full-block mode.
As dependent claims 2-10, 12-15, and 17-20 depend from an allowable base claim, they are at least allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132